Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 62 and 64-88 are all the clams for this application.
2.	Claims 62 and 64 are amended and Claim 63 is canceled in the Response of 12/17/2020.
3.	Claim 88 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/29/2020.
4.	Claims 62 and 64-87 are all the claims under examination.
5.	This Office is final. 

Information Disclosure Statement
6.	The IDS’ of 10/8/2020 and 12/17/2020 have been considered and entered. The initialed and dated 1449 forms are attached.

Withdrawal of Objections
Specification
7.	The objection to the disclosure because of informalities is withdrawn.
Applicants have provided the Office with a replacement specification that addresses the outstanding objections for improper use of the term, e.g., “ProteOn”, 
Withdrawal of Rejections
Claim rejections under - 35 U.S.C. 112, second paragraph
8.	The rejection of Claims 62-87 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claim and withdrawn for the pending claims.
“b)” The rejection of  Claims 62-87 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements is withdrawn.
Applicants have amended Claim 62 to cancel the subject matter related to “greater steric complementarity” and “greater electrostatic complementarity.”
“c)” The rejection of Claims 63-73 and 76 for the recitation in Claim 63 “the pairing of H1-L1 to H1-L2 and the pairing of H2-L2 to H2- L1 is greater than the pairing of H1-L1 to H1-L2 and the pairing of H2-L2 to H2-L2 in the absence of the amino acid substitutions” is moot for canceled Claim 63. The incorporation of the phrase, inter alia, from Claim 63 into amended Claim 32 more properly cites the pairing of H2-L2 to H2-L2.
Double Patenting
9.	The rejection of Claims 
12/17/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10077298 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

10.	The rejection of Claims 

11.	The provisional rejection of Claims 

Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.	“a)” The rejection of Claims 
Applicants allege claim 62 is amended to incorporate the features of claim 63, and now recites “wherein when both LI and L2 are co-expressed with at least one of HI and H2, the pairing of Hl-Ll to H1-L2 and the pairing of H2-L2 to H2-L1 is greater than the pairing of Hl-Ll to Hl-L2 and the pairing of H2-L2 to H2-L1 in the absence of the amino acid substitutions.”
Response to Arguments
The examiner respectfully submits that Applicants have not answered the question but have incorporated a limitation that is imprecise in the meaning of the invention by way of the product formation being “greater” for some H-L pairings. To reiterate, the specification teaches that “preferential pairing” is a statistical outcome of the mixture of polypeptides, and absent a showing to the contrary, in order to interpret the meaning of something being “greater, the specification must necessarily show this to be true:
“[0100] The term "preferential pairing" is used herein to describe the pairing pattern of a first polypeptide with a second polypeptide, e.g., an immunoglobulin heavy chain with an immunoglobulin light chain in the antigen-binding constructs and heterodimer pairs described herein. As such, "preferential pairing" refers to the preferred pairing of a first polypeptide with a second polypeptide when one or more additional, distinct polypeptides are present at the same time as the pairing occurs between the first and second polypeptide. Typically preferential pairing occurs as a result of the modification (e.g., amino acid modification) of one or both of the first and second polypeptide. Typically preferential pairing results in the paired first and second polypeptide being the most abundant dimer present after pairing occurs. It is known in the art that an immunoglobulin heavy chain (H1) will if co-expressed with two different immunoglobulin light chains (L1 and L2), statistically pair equally with both light chains, resulting in an approximate 50:50 mixture of H1 paired with L1 and H1 paired with L2. In this context, "preferential pairing" would occur between, for example, H1 and L1, if the amount of the H1-L1 heavy chain-light chain heterodimer was greater than the amount of the H1-L2 heterodimer when H1 is co-expressed with both L1 and L2. Thus, in this case, H1 preferentially pairs with L1 relative to L2.”
	Still further, the specification teaches in [0052] “Figure 11 depicts an exemplary set of H1, L1, H2, L2 chains which have been designed such that H1 preferentially pairs with L1 over L2 and H2 preferentially pairs with L2 over L1. A cartoon representation of the 3D crystal structure of the variable region heavy and light chain interface is presented. The mutations introduced at the interface achieve electrostatic and steric complementarity in the two set of variable region interface respectively for the preferentially forming obligate pair. On the other hand, there is unfavorable steric and 11KILPATRICK TOWNSEND 71122072 1 electrostatic mismatch in the incorrect pair that would result in reduced pairing propensity for the mismatched pair as well as reduced stability.” Here it can be appreciated that not only do the substitutions promote the preferential pairing but should contribute to the stability of the pairing that would in consequence effect the ability of the bispecific antibody to binding its cognate antigens.
	The rejection is maintained.


Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description

13.	The rejection of Claims 
	Applicants allege although many of the claimed antibody constructs are exemplified in the D3H44 antibody system, the application also discloses that designs are transferable to other antibody systems. For example, paragraphs [0136] to [0138] teach that the VH:VL and CH1:CL domain interfaces are relatively well conserved and thus it follows that amino acid substitutions at these interfaces of the D3H44 antibody, described in the instant application, should readily transfer to other heavy and light chain pairs (i.e., antibody systems), resulting in similar patterns of preferential pairing of one immunoglobulin heavy chain with one of the two immunoglobulin light chains.
	Response to Arguments
Applicants rely on Attorney arguments which are not substantiated by extrinsic evidence showing that the universe of heavy and light chain pairs (i.e., antibody systems) can be mutated based on the constructs of the inventive D3H44 framework to achieve the structure/function correlation for: correctly paired heterodimers; antigen-binding; and stability, e.g., (thermal). MPEP 716.01 and 2145 (The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)). Taken together the genus of antigen binding polypeptide constructs are required to possess structures having amino acid substitutions that effect the genus of antibody systems being required to have retained antigen binding, preferential pairing of H1-L1 and H2-L2 in addition to greater steric complementarity and/or greater electrostatic complementarity conferred by one or more amino acid substitutions in the CH1 and/or CL domains, one or more amino acid modifications in the VH and/or VL domains, or a combination thereof in addition the CH3 modifications.
In addition, the specification specifically defines the preparation of bi-specific antibodies in which specific antibody light chains or fragment pair with specific antibody heavy chains or fragments as being a problem [0004]; and that mispairing remains a major challenge for the generation of bi-specific 1KILPATRICK TOWNSEND 71122072 1therapeutics, where homogeneous pairing is an essential requirement for good manufacturability and biological efficacy [0003]. 
Even assuming the modification within the light chain L1 and L2 or H1 and H2 are at the specified positions (Claim 62), the specification discloses substitution of Q39E in the heavy chain and Q38E in the light chain of antibody D3H44 lead to mis-pairing when co-expressed in a host cell, see V029 in Table 3.  Likewise, substitution of Q39R in the heavy chain and Q38R in the light chain lead to mispairing, see V028 and V030, reduce thermal stability compared to wild type, see HD103.  Even with the particular specified amino acid substitutions within the heavy and light chain that maintaining paring between H1 and L1, the heterodimer HD100, H112 significantly reduced thermal stability and antigen binding affinity.  
As such, one of skill in the art would not immediately envisage the genus of bispecific antibodies having the amino acid substitutions within the heavy chain variable region (VH domain), heavy chain constant domain (CH1), light chain variable domain (VL domain), and light chain constant domain (VL domain) of any and all antibodies such that the modified heavy and light chain retain heterodimerization resulting favorable steric complementarity of amino acids pairing between heavy chain (H1) and light chain (L1) or favorable steric complementarity of amino acids between heavy chain 2 (H2) and light chain 2 (L2). 
The rejection is maintained.

Scope of Enablement
14.	The rejection of Claims 
	Applicants comments, citation to bispecific constructs and exemplary bioassays have been considered and are persuasive in the context of those substitutions having been performed on the “D3H44 system.” Applicants have not shown beyond a reasonable doubt that any one of the exemplars denoted under elements (a)-(j) could be transferred to just any bispecific antibody system and would perform in a predictable manner that met the structure/function correlation for a reasonable number of working embodiments. 
	Response to Arguments
	See the Examiner’s comments from the written description rejection that are incorporated herein for purposes of brevity. Absent a showing to the contrary, Applicants is a wish that the genus of known-and-yet to be discovered bispecific antibody systems could accommodate the substitutions under elements (a)-(j) to yield the universe of bispecific antibodies having preferential pairing with a general standard of being “greater” in the presence of such substitutions along with antigen binding and stability as a whole. 
The scope of the claims with respect to the kinds of antibodies and the lack of evidence showing the genus of antibodies meeting these requirements does not enable the full scope of the method as discussed above. MPEP 2164.04 states in part: “The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”
Finally, see Rasmussen v. Smith Klein Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) stating in part: "If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”
In the Response, Applicants address the designs (denoted “unique identifier set”) falling within the scope of Claim 62 parts i) and j) for their pairing features with data shown in Table 22:


    PNG
    media_image1.png
    189
    796
    media_image1.png
    Greyscale

Here, the Examiner notes that a different description for identifier “341*-342*” is provided in the specification on p. 212:

    PNG
    media_image2.png
    62
    1044
    media_image2.png
    Greyscale
It does not show an L2 substitution for 98W, 160E or 180E.
Here, the Examiner notes that a different description for identifier “347*-348*” is provided in the specification on p. 216:

    PNG
    media_image3.png
    65
    1047
    media_image3.png
    Greyscale

It does not show an L2 substitution for 98W.
	Accordingly and absent further explanation from Applicants on the comparison of their arguments to what is shown in the specification for the element (g) and (h) of Claim 62, the ordinary artisan would not have been in possession of these species because the species identified by Applicants in their arguments and what are seemingly shown for those identifiers in the specification do not correspond to Applicants explanation.
The rejection is maintained.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.	The provisional rejection of Claims 
	Applicants allege the ‘496 application does not claim antigen binding constructs where the first or second heterodimer comprises amino acid substitutions at residues 145 and 179 in the heavy chain polypeptide, and comprises amino acid substitutions at residue 131 in the corresponding light chain polypeptide (as recited in claim 62, parts a)-e) and i)-j)), or where the first or second heterodimer comprises amino acid substitutions at residues 139, 145, and 179 in the heavy chain polypeptide, and comprises amino acid substitutions at residues 116 and 131 in the corresponding light chain polypeptide (as recited in claim 62, part f)), or where the first or second heterodimer comprises amino acid substitutions at residues 37, 145, and 179 in the heavy chain polypeptide, and comprises amino acid substitutions at residues 98 and 131 in the corresponding light chain polypeptide (as recited in claim 62, parts g) -h).
	Response to Arguments
	The Examiner’s search of the claims in the ‘496 application claims reveals the following for H and L chain substitutions for the instant claimed bispecific antibody systems:
H1: 145T= a)-z) and aa)-bb)
H1: 179E= a), c), d), i)-k), s)-u), and aa)-bb)
H1: 145L= zero
H1: 139W: zero
H1: 37W: zero
L1: 131K: zero
L1: 116A: zero
L1: 98A: zero
H2:186R: z) and aa)-bb)
H2: 146G: zero
H2: 179K: a)-h)
L2: 124E: a)-e), g)-w), z) and aa)-bb)
L2 160E: e)
L2: 180E: a)-e), g)-l), n), o), r)-w), z) and aa0-bb)
L2: 135W: zero
L2: 98W: zero
L2: 178D: zero, but based on Applicants admission on the record for the bispecific antibody system using the “D3H44 system” and further in view of the claims for US Patent Number 10077298, which by submission of a terminal disclaimer for the instant claims, substantiates the similarity to the extent the ordinary artisan could render the instant claimed constructs fro elements a)-j).
	The provisional rejection is maintained.

Conclusion
16.	No claims are allowed.
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643